1

2
                               UNITED STATES DISTRICT COURT
3
                                       DISTRICT OF NEVADA
4
                                                  ***
5

6    TAYLOR MARIE MORGAN,                                Case No. 3:18-cv-00327-MMD-CBC

7                                    Plaintiff,         ORDER ACCEPTING AND ADOPTING
            v.                                           REPORT AND RECOMMENDATION
8                                                           OF MAGISTRATE JUDGE
     FOR A NEW SOCIAL SECURITY                                 CARLA B. CARRY
9    NUMBER,

10                                Defendant.

11

12          Before the Court is the Report and Recommendation of United States Magistrate

13   Judge Carla B. Carry (ECF No. 7) (“R&R”) relating to Plaintiff’s application to proceed in

14   forma pauperis (ECF No. 1) and pro se Complaint (ECF No. 1-1). Plaintiff had until

15   March 8, 2019, to file an objection. To date, no objection to the R&R has been filed.

16          This Court “may accept, reject, or modify, in whole or in part, the findings or

17   recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1). Where a party

18   timely objects to a magistrate judge’s report and recommendation, then the court is

19   required to “make a de novo determination of those portions of the [report and

20   recommendation] to which objection is made.” 28 U.S.C. § 636(b)(1). Where a party

21   fails to object, however, the court is not required to conduct “any review at all . . . of any

22   issue that is not the subject of an objection.” Thomas v. Arn, 474 U.S. 140, 149 (1985).

23   Indeed, the Ninth Circuit has recognized that a district court is not required to review a

24   magistrate judge’s report and recommendation where no objections have been filed.

25   See United States v. Reyna-Tapia, 328 F.3d 1114 (9th Cir. 2003) (disregarding the

26   standard of review employed by the district court when reviewing a report and

27   recommendation to which no objections were made); see also Schmidt v. Johnstone,

28   263 F. Supp. 2d 1219, 1226 (D. Ariz. 2003) (reading the Ninth Circuit’s decision in
1    Reyna-Tapia as adopting the view that district courts are not required to review “any

2    issue that is not the subject of an objection.”). Thus, if there is no objection to a

3    magistrate judge’s recommendation, then the court may accept the recommendation

4    without review. See, e.g., Johnstone, 263 F. Supp. 2d at 1226 (accepting, without

5    review, a magistrate judge’s recommendation to which no objection was filed).

6           Nevertheless, this Court finds it appropriate to engage in a de novo review to

7    determine whether to adopt Magistrate Judge Cobb’s R&R. Upon reviewing the R&R

8    and proposed Complaint, this Court agrees that the Court lacks juridisction to address

9    Plaintiff’s Complaint and will accept and adopt the Magistrate Judge’s R&R to dismiss.

10          It is therefore ordered, adjudged and decreed that the Report and

11   Recommendation of Magistrate Judge Carla B. Carry (ECF No. 7) is accepted and

12   adopted except that dismissal will be without prejudice.

13          It is ordered that Plaintiff’s application to proceed in form pauperis (ECF No. 1) is

14   granted; Plaintiff will not be required to pay an initial fee.

15          It is further ordered that the Clerk detach and file the Complaint (ECF No. 1-1).

16          It is further ordered that the Complaint be dismissed without prejudice for lack of

17   jurisdiction.

18          It is further ordered that all remaining pending motions (ECF Nos. 5, 6) are

19   denied as moot.

20          The Clerk is directed to enter judgment in accordance with this Order and closed

21   this case.

22          DATED THIS 14th day of March 2019.

23

24
                                                         MIRANDA M. DU
25                                                       UNITED STATES DISTRICT JUDGE
26

27

28
                                                     2
